Name: Council DecisionÃ 2014/827/CFSP of 21 November 2014 amending Joint ActionÃ 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: information technology and data processing;  European construction;  transport policy;  criminal law;  Africa;  world organisations
 Date Published: 2014-11-22

 22.11.2014 EN Official Journal of the European Union L 335/19 COUNCIL DECISION 2014/827/CFSP of 21 November 2014 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1), which was last amended by Council Decision 2012/174/CFSP (2). (2) On 22 July 2013, the Council agreed that the EU remains fully committed to fighting piracy and armed robbery off the coast of Somalia. It welcomed the good results that its naval operation Atalanta has achieved so far. The Council underlined that, despite the great progress witnessed against piracy at sea, the threat remains and progress could be reversed. (3) On 18 November 2013, the United Nations Security Council (UNSC) adopted Resolution 2125 (2013) renewing the framework for international actions in the fight against piracy and its root causes. (4) The EU military operation referred to in Joint Action 2008/851/CFSP (Atalanta) should be extended until 12 December 2016. (5) On 22 July 2013, the Council further agreed that the EU will take forward its integrated approach to improving security and the rule of law in Somalia, on the basis of Somali ownership and responsibility, close coordination with other actors and coherence and synergies between EU instruments, in particular between its Common Security and Defence Policy missions and operations. (6) That integrated approach, based on the New Deal Compact for Somalia, should contribute to enhancing maritime capacities in Somalia and the region, tackling the root causes of piracy and reducing the impunity of pirates' networks in other criminal activities at sea, thereby addressing the conditions conducive to the fulfilment of Atalanta's objectives. (7) In this context, a contribution by Atalanta with secondary tasks, within existing means and capabilities and upon request, to the EU's integrated approach to Somalia and the relevant activities of the international community would help to address the root causes of piracy and its networks. Those secondary tasks would be conducted to support Atalanta's exit strategy. (8) Atalanta's cooperation with law enforcement authorities should be facilitated in order to contribute to anti-piracy law enforcement while improving the efficiency of its intelligence-led counter-piracy operations. (9) Nothing in this Decision or in Joint Action 2008/851/CFSP prevents the personnel of states participating in Atalanta from complying with their obligations under applicable national laws. (10) It is necessary to lay down the financial reference amount intended to cover the common costs of Atalanta for the period from 13 December 2014 to 12 December 2016. (11) Joint Action 2008/851/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is hereby amended as follows: (1) Article 1(3) is replaced by the following: 3. In addition, Atalanta may contribute, as a non executive secondary task, within existing means and capabilities and upon request, to the EU's integrated approach to Somalia and the relevant activities of the international community, thereby helping to address the root causes of piracy and its networks.. (2) In Article 2, points (g) to (i) are replaced by the following: (g) collect, in accordance with applicable law, personal data concerning persons referred to in point (e) related to characteristics likely to assist in their identification, including fingerprints, as well as the following particulars, with the exclusion of other personal data: surname, maiden name, given names and any alias or assumed name; date and place of birth, nationality, sex; place of residence, profession and whereabouts; driving licenses, identification documents and passport data; (h) for the purpose of circulating data via the International Criminal Police Organisation's (INTERPOL) channels and checking it against INTERPOL's databases, and pending the conclusion of an agreement between the Union and INTERPOL, transmit to the National Central Bureau ( NCB ) of INTERPOL of the Member States, in accordance with arrangements to be concluded between the EU Operation Commander and the Head of the appropriate NCBs, the following data:  personal data referred to in point (g),  data related to the equipment used by persons referred to in point (e). The personal data shall not be stored after its transmission to INTERPOL; (i) transmit the data referred to in point (h) to EUROPOL according to the provisions of an arrangement to be concluded between the High Representative of the Union for Foreign Affairs and Security Policy and EUROPOL. The personal data shall not be stored after its transmission to EUROPOL; (j) contribute, within existing means and capabilities, to the monitoring of fishing activities off the coast of Somalia and support the licensing and registration scheme for artisanal and industrial fishing in waters under Somali jurisdiction developed by the Food and Agriculture Organization (FAO), when in place, at the exclusion of any enforcement activity; (k) liaise, in close coordination with the European External Action Service, with Somali entities and private companies operating on their behalf, active off the coast of Somalia in the broader field of maritime security, with a view to better understanding their activities and capacities and de-conflict operations at sea; (l) assist through logistical support, provision of expertise or training at sea, upon their request and within existing means and capabilities, EUCAP NESTOR, EUTM Somalia, the EU Special Representative for the Horn of Africa, the EU Mission in Somalia with respect to their mandates and the area of operation of Atalanta and contribute to the implementation of relevant EU programmes, in particular the regional Maritime security programme (MASE) under the 10th EDF; (m) make data relating to fishing activities gathered by EUNAVFOR units off the coast of Somalia available, via the relevant Commission service, to the Indian Ocean Tuna Commission, its Member States and the FAO, and once sufficient progress has been made ashore in the area of maritime capacity-building, including security measures for the exchange of information, assist Somali authorities by making available data relating to fishing activities compiled in the course of the operation; (n) support, in a manner consistent with United Nations Convention on the Law of the Sea and within existing means and capabilities, the activities of the Somalia and Eritrea Monitoring Group (SEMG) pursuant to resolutions 2060 (2012), 2093 (2013) and 2111 (2013) of the UNSC by monitoring and reporting to the SEMG vessels of interest suspected of supporting the piracy networks. . (3) In Article 14, the following paragraph is added: 4. The financial reference amount for the common costs of the EU military operation for the period from 13 December 2014 until 12 December 2016 shall be EUR 14 775 000. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP shall be 0 %.. (4) Article 16 (3) is replaced by the following: 3. The EU military operation shall terminate on 12 December 2016.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2014. For the Council The President C. CALENDA (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) Council Decision 2012/174/CFSP of 23 March 2012 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 89, 27.3.2012, p. 69).